DETAILED ACTION
Response to Amendment
 	This Final office action is in response to Applicant’s amendment filed 12/6/2021. Claims 1-4, 6-11, 13-17, 19 and 20 are pending.

 	Applicant's arguments filed 12/6/2021 have been fully considered but they are not persuasive.

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

 	Claims 1-4, 6-11, 13-17, 19 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Reisman (US 20030229900 A1), in view of Robarts et al (USPN 7,073,129), in further view of Hoffberg-Borghesani et al (US 20070061022 A1).

inferring automatically a user preference from a plurality of user behaviors (i.e., various learning techniques to gather knowledge of user behavior and apply artificial intelligence and related inference techniques to infer the user's desires, ¶ 0444);
selecting automatically a computer-implemented object that represents a physical object based, at least in part, upon the inference of the user preference (i.e., Context is typically the location, identity and state of people, groups and computational and physical objects." "Context-aware applications" refer to those that exploit this broader class of external knowledge of "where," "what," "when,", "who," and "why," and that may involve the interplay of situational awareness and informational relevancy. As used herein, this broader use of context and context-awareness is meant to include all aspects of the user's state, including the user's attention, ¶ 0057);
and delivering automatically the media instance to a user (i.e., A system may have a number of sessions in progress at once, whether independent or related, each defined by the state of navigational position through multimedia content (including the time-position in continuous media content and the special position in spatially-oriented content), the contents of various input and output elements and controls, the nature and configuration of open windows, menus, drop downs, text entry boxes, check-boxes, etc., as well as the current state of work files, buffers, databases, logs, in-flight transactions, embedded logic objects helper applications (such as streaming media players), ¶ 0128).

Robarts et al disclose a "client" or "server" computing device may comprise any combination of hardware or software that can interact, including computers, network devices, internet appliances, PDAs, wireless phones, pagers, electronic organizers, television-based systems and various other consumer products that include inter-communication capabilities (column 8, lines 62-67), wherein the user context module 312 gathers information on (1) the user's physical environment from module 314 (column 11, lines 21-24).  Specifically, the physical environment module 314 generates information pertaining to the user's present location (e.g., geographical, relative to a structure such as a building, etc.), the current time, and surrounding objects within a perceivable proximity (column 11, lines 30-45).  Additionally, in order to use context information about the user to make appropriate determinations, such context information must be received or generated. In some embodiments, various environmental aspects (e.g., mental, physical, computing, data, etc.) are monitored, and a current context of the user is modeled. In other embodiments, such information is received from other sources that perform the monitoring and/or the modeling. Such context information can be represented in various forms, such as with a variety of context attributes (or "condition variables") that each model a single 
Robarts et al also disclose the first filter 402 might specify generic characteristics of suitable messages, such as the product/service characteristics for advertisements. The second filter 404 might specify user characteristics and preferences. For instance, the user might only want to receive advertisements while running errands. The third filter 406 might describe certain user situations in which messages are appropriate. In this example, the user might only want to see or hear advertisements for products when proximally near a store (column 15, lines 10-19).
Additionally, Reisman does not explicitly disclose wherein the physical objects are interpreted from pictorial-based information by application of a computer-implemented neural network.
Hoffberg-Borghesani et al disclose various methods are available for determining a relatedness of two sets of data, such as an image or a representation of an image. These include the Hausdorff distance, fuzzy correlation, arithmetic correlation, mean square error, neural network "energy" minimization, covariance, cross correlation, and other known methods, which may be applied to the raw data or after a transformation process, such as an Affine transformation, a Fourier transformation, a warping transformation, a color map transformation, and the like (¶ 0545).
Reisman, Robarts et al and Hoffberg-Borghesani et al are concerned with effectively offering consumers programming, products and services.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to include accessing automatically a digital map comprising a plurality of 
As per claim 2, Reisman discloses inferring automatically the user preference from the plurality of user behaviors, wherein the inferring is performed in accordance with input from a user-controlled inference tuning function (i.e., A further variation in controls can be provided to allow users to override markup suggestions (or other produced-in schemes) on a one-time, session, or permanent basis. Some embodiments might also add various learning techniques to gather knowledge of user behavior and apply artificial intelligence and related inference techniques to infer the user's desires, ¶ 0444).
As per claim 3, Reisman discloses inferring automatically the user preference from the plurality of user behaviors, wherein the inferring of the preference is based upon the application of a plurality of inference weightings that are determined in accordance with usage behavior priority rules that are applied to the plurality of user behaviors (i.e., This might also include a history database, and learning processes to 
As per claim 4, Reisman discloses inferring automatically the user preference from the plurality of user behaviors, wherein the preference is inferred based upon an automatic analysis of pictorial-based information, wherein the automatic analysis is performed through application of a computer-implemented neural network (i.e., Some embodiments might also add various learning techniques to gather knowledge of user behavior and apply artificial intelligence and related inference techniques to infer the user's desires, ¶ 0444).
As per claim 6, Reisman does not disclose generating automatically the recommended media instance comprising the selected computer-implemented object and the plurality of representations of the physical objects, wherein the selected computer-implemented object and the plurality of representations of the physical objects are spatially arranged in accordance with an optimization algorithm.
Robarts et al disclose augmenting reality (e.g., with computer-generated images, sounds, smells, sensations, etc.) is not limited to adding or transforming indicated, measured or inferred data--instead, it can also include the blocking of real-world stimuli. For example, when light of a potentially hazardous amplitude or frequency is detected, the portion of a transparent display through which the radiation is passing can be made opaque, thereby protecting the user's eyes. Similarly, audio noise canceling algorithms can be used to protect hearing (column 25, lines 5-14).

As per claim 7, Reisman discloses delivering automatically an explanation for the delivering of the recommended media instance to the user, wherein the explanation is in a natural language format and comprises reasoning for the delivery of the recommended media instance to the user (i.e., Extending the discussion above, it is noted that the concepts of personalization/customization, as emphasized in interactive media, and channelization, as applied in more traditional media and as extended herein, might, in various embodiments, be related and/or complementary. Personalization as applied on the Web and proposed in emerging digital TV services focuses on building a customized experience tuned to the desires and interests of the user, ¶ 0751).
As per claim 9, Reisman discloses infer automatically the user preference from the plurality of user behaviors, wherein the user behaviors are associated with a plurality of users (i.e., Such behavior controls can be obtained and composed from a combination of sources, including the user, the author (including the full range of 
Claims 8, 10, 11, 13 and 14 are rejected based upon the same rationale as the rejection of claims 1, 3, 4, 6 and 7, respectively, since they are the system claims corresponding to the method claims.
Claims 15-17, 19 and 20 are rejected based upon the same rationale as the rejection of claims 1, 3, 4, 6 and 7, respectively, since they are the mobile device claims corresponding to the method claims.

Response to Arguments
 	In the Remarks, Applicant argues that merely disclosing this broad categorization of the term fails to teach the subject limitation, "selecting automatically a computer-implemented object that represents a physical object based, at least in part, upon the inference of the user preference." That is, while Reisman paragraph 0057 categorizes both physical objects and inferred mental states within Reisman's broad category of "context," it fails to teach the functional requirement that an inference of a preference based on usage behaviors is then applied to select a computer-implemented object that represents a physical object as is required by the subject limitation. The Examiner respectfully disagrees.
Reisman discloses "Context" may be used as generally synonymous with state in referring to the information needed to allow a session to be interrupted, moved, copied, restarted, or otherwise shifted without apparent loss of context beyond the intended change. Context may also be used to refer to broader aspects of state that including aspects that may be sensed or inferred. Context is typically the location, identity and state of people, groups and computational and physical objects." "Context-aware applications" refer to those that exploit this broader class of external knowledge of "where," "what," "when,", "who," and "why," and that may involve the interplay of situational awareness and informational relevancy. As used herein, this broader use of context and context-awareness is meant to include all aspects of the user's state, including the user's attention. This includes the methods of attentive user interfaces (AUIs), and variations, including those referred to as attentional, attention-based, or awareness systems, which sense and draw inferences from cues to user attention, ¶ 0057.
As such, and contrary to Applicant’s assertion, Reisman discloses selecting automatically a computer-implemented object that represents a physical object based, at least in part, upon the inference of the user preference.
Applicant also argues that merely receiving advertisements embodied as messages when the user is proximally near, e.g., a store, fails to teach the functionally distinct capability of generating automatically a recommended media instance (that is to be delivered to a user in accordance with the subsequent limitation of the claim and that is specifically defined by the Specification at page 80 lines 17-19 as "a distinct set of objects or information in combination with a unique arrangement of the objects or information") that comprises a spatially arranged 
Robarts et al disclose a "client" or "server" computing device may comprise any combination of hardware or software that can interact, including computers, network devices, internet appliances, PDAs, wireless phones, pagers, electronic organizers, television-based systems and various other consumer products that include inter-communication capabilities (column 8, lines 62-67), wherein the user context module 312 gathers information on (1) the user's physical environment from module 314 (column 11, lines 21-24).  Specifically, the physical environment module 314 generates information pertaining to the user's present location (e.g., geographical, relative to a structure such as a building, etc.), the current time, and surrounding objects within a perceivable proximity (column 11, lines 30-45).  Additionally, in order to use context information about the user to make appropriate determinations, such context information must be received or generated. In some embodiments, various environmental aspects (e.g., mental, physical, computing, data, etc.) are monitored, and a current context of the user is modeled. In other embodiments, such 
Robarts et al also disclose the first filter 402 might specify generic characteristics of suitable messages, such as the product/service characteristics for advertisements. The second filter 404 might specify user characteristics and preferences. For instance, the user might only want to receive advertisements while running errands. The third filter 406 might describe certain user situations in which messages are appropriate. In this example, the user might only want to see or hear advertisements for products when proximally near a store (column 15, lines 10-19).
Additionally, Robarts et al disclose augmented reality allows games to react to real world events, such as by determining player positions in the game via the physical location of the user (e.g., via available locating devices such as GPS, EGPS, etc.). More generally, the context attributes that are used to characterize a user's virtual world could be based on the context attributes from the physical world--thus, a computer-generated person or object shown in an augmented reality context could have the same characteristics as a real person. One application of such attribute mapping would be the control of a digital representation of a user by basing its appearance in part on the user's context model, thus allowing the digital 
As such, and contrary to Applicant’s assertion, Robarts et al disclose generating automatically a recommended media instance comprising a spatially arranged representation of the selected computer-implemented object and the plurality of representations of the physical objects.
Additionally, Applicant argues that merely determining the "relatedness of two images" per the disclosure of Hoffberg-Borghesani fails to meet the more specific requirement of the subject limitation of interpreting a plurality of representations of physical objects (that are then included in a digital map) from pictorial-based information by application of a computer-implemented neural network. The Examiner respectfully disagrees.
Hoffberg-Borghesani et al disclose various methods are available for determining a relatedness of two sets of data, such as an image or a representation of an image. These include the Hausdorff distance, fuzzy correlation, arithmetic correlation, mean square error, neural network "energy" minimization, covariance, cross correlation, and other known methods, which may be applied to the raw data or after a transformation process, such as an Affine transformation, a Fourier transformation, a warping transformation, a color map transformation, and the like (¶ 0545).
Additionally, the image is then represented as a set of the identifiers of the selected mapped ranges. Finally, from the stored templates, a template is selected which most closely corresponds to the set of identifiers representing the image information. It is preferred that, for each domain, a most closely corresponding one By performing analogous operations on a template and an unrecognized object in an image, a correspondence between the two may be determined (¶ 0585). 
In selecting the most closely corresponding one of the mapped ranges, for each domain, the mapped range is selected which is the most similar, by a method which is appropriate, and may be, for example, selecting minimum Hausdorff distance from the domain, selecting the highest cross-correlation with the domain, the minimum means square error with the domain and selecting the highest fuzzy correlation with the domain. Neural network energy minimization may also yield the best fit (¶ 0586).
As such, and contrary to Applicant’s assertion, Hoffberg-Borghesani et al indeed discloses wherein the physical objects are interpreted from pictorial-based information by application of a computer-implemented neural network.
Lastly, Applicant argues that the Office Action fails to provide a plausible motivation of sufficient specificity for one skilled in the art to combine the disclosures of Reisman and Hoffberg-Borghesani at the time of the invention. The Office Action merely contends as justification for the combination that, "Reisman, Robarts et al and Hoffberg- Borghesani et al are concerned with effectively offering consumers programming, products and services," (Office Action page 5 paragraph 5), which Applicant submits is insufficient to support a motivation for one of ordinary skill in the art to combine Reisman and Hoffberg-Borghesani given that the cited art fails to support a motivation for the combination. The Examiner respectfully disagrees.
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme 
The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). "[I]t can be important to identify a reason that would have prompted a person of ordinary skill in the relevant field to 
Additionally, Applicant argues that the Office Action is substituting hindsight based upon knowledge of the instant application as a justification for combining Robarts with Reisman.
The Examiner respectfully disagrees and submits that it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In addition, as discussed in the KSR International Co. v. Teleflex Inc. et al., 550 U.S. ____(2007), “[o]ften, it will be necessary for a court to look to interrelated teachings of multiple patents; the effects of demands known to the design community or present in the marketplace; and the background knowledge possessed by a person having ordinary skill in the art, all in order to determine whether there was an apparent reason to combine the known elements in the fashion claimed by the patent at issue. To facilitate review, this analysis should be made explicit. See In re Kahn, 441 F. 3d 977, 988 (CA Fed. 2006) (‘[R]ejections on obviousness grounds cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness’).  As our precedents make clear, however, the analysis need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ” (emphasis added). Here, Reisman, Robarts et al and Hoffberg-Borghesani et al are concerned with effectively offering consumers programming, products and services.

Conclusion
 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE D BOYCE whose telephone number is (571)272-6726. The examiner can normally be reached M-F 10a-6:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao (Rob) Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRE D BOYCE/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        March 9, 2022